DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2022 has been entered.
 
Status of Claims
Claim 5 is canceled. Claims 7-11 are newly added. Claims 1-4 and 6-11 are pending where claims 1 and 3 have been amended.
Status of Previous Rejections
The previous 35 USC § 112 have been withdrawn in view of amendments to the claims.
The previous 35 USC § 102/103 rejections of the claims have been maintained.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0155501 A1 to Ferrasse et al (cited by applicant in IDS).
Regarding claims 1 and 7, Ferrasse discloses a CuZn alloy having a Zn content of 30%, the balance being copper and inevitable impurities, wherein the alloy has no detectable voids (i.e. pores) based on optical microscope observation, lying within the instantly claimed range of “wherein a number of pores is 1/cm2 or less based on optical microscopic observation, and wherein the CuZn alloy may be manufactured by hot forging and hot isostatic (i.e. isotropic) pressing (Ferrasse, abstract, Examples 1 and 2, para [0037-0042], Billet B),
Regarding the limitations of “wherein a total content of Zn and Cu is 99.995% by mass or more,” and “wherein the CuZn alloy has a content of P of 0.01 ppm or less,” the alloy of Ferrasse does not include any additional elements and Ferrasse is explicitly concerned with reducing impurities in order to improve function of the alloy as an electrode (Ferrasse, para [0003]) and that the alloy has “low concentrations of metal impurities (if any)” (Ferrasse, para [0015]). The disclosure that the alloy need not include any impurities appears to lie within the instantly claimed range of “wherein a total content of Zn and Cu is 99.995% by mass or more.”  In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to keep the impurity concentration of the alloy of Ferrasse as low as possible in order to improve function of the alloy as an electrode (Ferrasse, para [0003]).
Regarding the limitation “wherein the CuZn alloy has a weight loss of less than 2 mq/cm2 after 60 minutes of feeding a 10 mm x 10 mm x 10 mm sized sample into 500 mL of aqueous fluonitric acid solution at 25°C, said aqueous fluonitric acid solution is a solution prepared by mixing 20 mL of 46% hydrofluoric acid, 60 mL of 65% nitric acid, and 420 mL of pure water,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Ferrasse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Ferrasse appears to have the same or substantially the same composition and microstructure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 2, 6, 8 and 11, the alloy of Ferrasse does not include any additional elements and Ferrasse is explicitly concerned with reducing impurities in order to improve function of the alloy as an electrode (Ferrasse, para [0003]) and that the alloy has “low concentrations of metal impurities (if any)” (Ferrasse, para [0015]). The disclosure that the alloy need not include any impurities appears to lie within the instantly claimed range of “wherein a total content of Zn and Cu is 99.999% by mass or more,” and the composition limitations of instant claims 5 and 6.  In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to keep the impurity concentration of the alloy of Ferrasse as low as possible in order to improve function of the alloy as an electrode (Ferrasse, para [0003]).
Regarding claim 3 and 9, the alloy of Ferrasse is for corrosion-resistant electrodes (Ferrasse, abstract).
Regaridng claim 4 and 10, the alloy of Ferrasse has no detectable voids (i.e. pores) based on optical microscope observation (Ferrasse, abstract, Examples 1 and 2, para [0037-0042], Billet B).
Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Ferrase at para [0015] “describes the need for additional elements in order to achieve its Cu Zn alloy,” “Ferrase discloses that the element P should be added to the Cu Zn alloy in order to improve corrosion resistance,” and “the Cu Zn alloy disclosed in its Example does not exhibit improved corrosion resistance since no additional P element is added in the Examples in Ferrase.”  This is not found persuasive for the following reasons. First, para [0015] of Ferrase states the following:
“The solid metal material may also include one or more additional metals including, for example, Pb, Be, Mn, Te, Cr, P, Sn, As, Sb, Fe, Al, Ni, Si, Ag, Cd, Mg, Bi, Sb, In, Au, Ge, As, Co and TI. These metals may be present in amounts up to about 15 wt %. In particular, small quantities of Pb, Be, Mn, Te, Cr, P, Sn, As and Sb may be beneficial for corrosion prevention. In one embodiment, however, the solid metal material is free of additional metals other than copper, zinc and low concentrations of metal impurities (if any).
(Ferrase, para [0015], emphasis added)

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  In the instant case,
Ferrase explicitly and unambiguously states that the addition of P to the alloy is optional, and has specific embodiments wherein P is not present or present in low impurity concentration, including the examples which applicant acknowledges contains no addition of P.  The argument that the examples of Ferrase would not be “corrosion resistant” is not found persuasive for multiple reasons, firstly because applicant has not defined the term “corrosion resistant” and additionally because the examples of Ferrase appear to have the same composition and structure as the instantly claimed alloy.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Ferrasse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Ferrasse appears to have the same or substantially the same composition and microstructure.
Applicant argues Ferrasse does not disclose the limitation “wherein the CuZn alloy has a weight loss of less than 2 mq/cm2 after 60 minutes of feeding a 10 mm x 10 mm x 10 mm sized sample into 500 mL of aqueous fluonitric acid solution at 25°C, said aqueous fluonitric acid solution is a solution prepared by mixing 20 mL of 46% hydrofluoric acid, 60 mL of 65% nitric acid, and 420 mL of pure water.” This is not found persuasive because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Ferrasse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Ferrasse appears to have the same or substantially the same composition and microstructure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Applicant argues that Ferrasse does not disclose  hot foging and hot isotropic pressing and that the examples in the instant specification demonstrate that hot isotropic pressing is necessary to achieve the instantly claimed properties.  This is not found persuasive because Ferrasse discloses that the CuZn alloy may be manufactured by hot forging and hot isostatic (i.e. isotropic) pressing (Ferrasse, abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738